Citation Nr: 0633641	
Decision Date: 10/31/06    Archive Date: 11/14/06	

DOCKET NO.  04-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to May 1969, 
and from July 1971 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board observes that, in a rating decision of May 1989, 
the RO denied entitlement to service connection for an 
adjustment disorder with anxious mood.  The RO appears to 
have adjudicated the current claim on the merits.  However, 
despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder on the merits is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for a nervous 
disorder by a May 1989 rating decision; the decision was not 
appealed.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a nervous condition bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The May 1989 rating decision in which the RO denied 
entitlement to service connection for a nervous disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, and the need for remand for additional 
development, no further discussion of VCAA compliance is 
warranted at this time.

Analysis

The RO denied service connection for an adjustment disorder 
in the May 1989 rating decision because the condition was 
shown to be acute.  A June 1989 letter advised the veteran of 
the denial of service connection for that condition.  The 
evidence considered at the time of that decision consisted of 
service medical records showing treatment for an adjustment 
disorder with anxious mood and a March 1989 VA general 
medical examination which did not note complaints or findings 
of any psychiatric disorder.  The veteran did not appeal that 
denial.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a) provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence. However, these changes 
are applicable only to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-45,629.  
Here, the veteran's claim was filed prior to August 29, 2001, 
and, as such, the old version of the law applies.

Applying the law to the evidence, the Board finds that new 
and material has been received.  Specifically, the evidence 
received since the 1989 denial includes VA treatment records 
noting the veteran reporting a history of problems with 
anxiety in service.  More importantly, these records reveal a 
present diagnosis of generalized anxiety disorder.  Such 
evidence is new, in that it was not of record at the time of 
the prior denial.  It is also material, in that it shows a 
current diagnosis of a psychiatric disorder.  This evidence, 
when considered with the other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has been received, and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent only the appeal is 
granted.  




REMAND

As the claim has been reopened, the question as to 
entitlement to service connection for a psychiatric disorder 
must be considered on the merits.  For reasons set forth 
below, however, the Board finds that additional evidence is 
needed before a decision on the merits can be reached.

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
generalized anxiety disorder.  In that regard, during the 
veteran's period of active military service, he received 
treatment for what was described at that time as an 
adjustment disorder with anxious mood.  On service separation 
examination in March 1988, the veteran gave a history of 
anxiety-related palpitations, with a negative work-up and 
normal stress test.  The pertinent diagnosis noted was 
adjustment disorder with anxious mood, job-related and well 
controlled.  

Significantly, while in March 1989, the veteran underwent a 
VA general medical examination for compensation purposes, no 
psychiatric evaluation was conducted at that time.  Following 
an outpatient psychiatric examination in August 2001, the 
veteran received a diagnosis of generalized anxiety disorder.  
However, no opinion was offered as to the relationship, if 
any, between that disability and psychiatric symptomatology 
noted during the veteran's period of active military service.  

On various occasions, and most recently during the course of 
a hearing before the undersigned Veterans Law Judge in July 
2006, the veteran has argued that his current psychiatric 
problems are, in fact, the same problems he experienced 
during his period of active military service.  Under the 
circumstances, the Board is of the opinion that a VA 
psychiatric examination, to include a medical opinion on 
causality, would be appropriate prior to a final adjudication 
of the veteran's current claim for service connection.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
more accurately determine the nature and 
etiology of his current psychiatric 
disability.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.   

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following review of the claims file and 
completion of the examination, the 
psychiatric examiner should specifically 
comment as to whether the veteran 
currently suffers from a chronic 
psychiatric disability, and, if so, 
whether that disability as likely as not 
(50 percent probability or greater) is 
related to the veteran's period of active 
military service.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, claimed as a 
generalized anxiety disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


